Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. Applicant’s election of Group I (claims 1-20) in the reply filed on filed on April 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
                                              Status of the Application
2.  Claims 1-20 are considered for examination. Claims 21-24 are withdrawn from further consideration as being drawn to non-elected group.
                                                          Priority
3.  This application filed on June 21, 2019 claims priority benefit of US 62/821,371 filed on March 20, 2019 and US 62/687,887 filed on June 21, 2018.
Claim Rejections - 35 USC § 112
4.     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 4-5, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
B. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the blast medium" in line 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the instant claim depends lack support for blast medium.
C. Claims 9, 11, 12, 15-16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims recite the limitations  ‘e.g.’ and ‘such as’. The meets and bounds of the claims are unclear and indefinite because it is not clear what the limitations are referring to.
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
6.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.   Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angros (US 2010/ 0028978).
          Angros et al  teach a method of claim 1, processing a biological sample for a biological assay comprising (a) contacting the biological sample with a contact medium comprising a particulate substance (silicon or reagents) and pressurized air under conditions sufficient to effectuate at least partial transfer of a component in the biological sample to the contact medium; and (b) removing the contact medium from the biological sample (see entire document, at least para 0081-0095, 0170-0179,  0065-0069, para 0358-0359; indicating contacting the contact medium comprising silicon particles with the biological sample under pressurized air conditions and removing the contact medium with vaccum pressure).
With reference to claim 2, Angros et al. teach that the biological sample is processed for analysis of one or more analytes of diagnostic interest (see at least para 0083-0095).

With reference to claim 4, 13, Angros et al. teach that the method comprises contacting a region of interest (ROI) or a region of non-interest (RONI) in the biological sample or contacting both ROI and RONI with the contact medium (see at least para 0066).
With reference to claims 6-7,12, Angros et al. teach that the particulate substance in the contact medium comprises silicon dioxide, metallic or magnetic particles and the particulate substance is capable of binding to an analyte via polar-apolar interaction  and the contact medium is removed from the biological sample by vacuum, gradient, or transport medium (see at least para 0074).
     With reference to claim 8, Angros et al. teach that the contact medium comprises pressurized air comprising gas (nitrogen, carbon dioxide) (see at least para 0084-0088).
    With reference to claim 9, Angros et al. teach that the biological sample is mounted on a glass substrate (see at least para (see at least para 0181, 0086-0088).
    With reference to claim 10, Angros et al. teach that the biological sample comprises a nucleic acid analyte and the particulate substance is silica (see at least para 0094).
   With reference to claims 15-16, Angros et al. teach collecting the particulate substance in the contact medium, preparing the particulate substance for analysis by 
     With reference to claims 17-18, Angros et al. teach that the method further comprises mixing the contact medium with an enriching medium, wherein the enriching medium comprises a substance that binds to an analyte of interest in the biological sample (see at least para 0170-0172).
     With reference to claim 18, Angros et al. teach that the biological sample comprises a two or three dimensional tissue comprising ROI (see at least para 0173 indicating tissue specimen).
      With reference to claim 20, Angros  et al. teach a method of assaying for an analyte in a biological sample comparing processing the biological sample by contacting the biological sample with a contact medium comprising a particulate substance and pressurized air under conditions sufficient to effectuate at least partial transfer of a component in the biological sample to the contact medium (see); and (b) removing the contact medium from the biological sample and assaying for the analyte in the processed biological medium or the removed contact medium (see para 0170-0179). For all the above the claims are anticipated.
          B. Claims 1-5, 9, 11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimberger-Friedl et al. (WO 2014054016).

With reference to claim 2, Wimberger-Friedl et al. teach that the biological sample is processed for analysis of one or more analytes of diagnostic interest (see at least page page 4, line 28-34, page 5, line 1-34).
          With reference to claim 3, 5, 11, 19, Wimberger-Friedl et al. teach that the biological sample comprises biopsy specimen, fresh tissue, tissue culture, FFPE tissue, two or three dimensional tissue, dissected tissue, wherein the biological sample comprises one analyte of diagnostic interest selected from genomic DNA, mRNA, viral RNA, ribosomal RNA, protein, antibody (see entire document, at least page 7, line 10-34, page 8, line 1-34, page 10, line 6-14).
     With reference to claim 4, 13, Wimberger-Friedl et al. teach that the method comprises contacting a region of interest (ROI) or a region of non-interest (RONI) in the biological sample or contacting both ROI and RONI with the contact medium (see at least para page 4, line 1-34, page 5, line 1-34).

       With reference to claims 15-16, Wimberger-Friedl et al. teach collecting the particulate substance in the contact medium, preparing the particulate substance for analysis by treating the particulate substance with a buffer and washing the particulate substance to remove non-analytes and analysis of particulate substance comprises PCR, RT-PCR, qPCR (see at least page 12, line 10-14).
     With reference to claims 17-18, Wimberger-Friedl et al. teach that the method further comprises mixing the contact medium with an enriching medium, wherein the enriching medium comprises a substance that binds to an analyte of interest in the biological sample (see at least page 12, line 3-34, page 13, line 1-2).
           With reference to claim 20, Wimberger-Friedl  et al. teach a method of assaying for an analyte in a biological sample comparing processing the biological sample by contacting the biological sample with a contact medium comprising a particulate substance and pressurized air under conditions sufficient to effectuate at least partial transfer of a component in the biological sample to the contact medium (see); and (b) removing the contact medium from the biological sample and assaying for the analyte in the processed biological medium or the removed contact medium (see at least page 15, line 9-34, page 16, line 1-34). For all the above the claims are anticipated.
                                                           
Conclusion
                  No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637